DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

   RALSTON BROWN a/k/a RALSTON SAMUEL BROWN, JR., and
    SHEMAE BROWN a/k/a SHEMAE JOHNSON a/k/a SHEMAE
                   SOLANGE JOHNSON,
                       Appellants,

                                    v.

                      BANK OF AMERICA, N.A.,
                            Appellee.

                              No. 4D16-1680

                          [September 6, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Susan     R.   Lubitz,    Judge;   L.T.    Case    No.
2012CA017961XXXXMB.

    Anthony E. Saurini of The Ticktin Law Group, PLLC, Deerfield Beach,
for appellants.

  Andrea K. Alles and Brandon S. Vesely of Albertelli Law, Tampa, for
appellee Federal National Mortgage Association.

PER CURIAM.

  Affirmed.

CONNER, FORST and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.